Case 6:20-cv-01349-RRS-PJH Document 1 Filed 10/20/20 Page 1 of 4 PageID #: 1




                    UNITED STATES DISTRICT COURT

                    WESTERN DISTRICT OF LOUISIANA

JARMAINE BRAILEY                          *             NO.:

 VERSUS                                   *             SECTION:

 ALPHA VESSELCO, LLC., JEB                *
 MORGAN, CAPTAIN OF THE F/V               *
 TERREBONNE BAY, AND XYZ                  *
 INSURANCE COMPANY                        *
                                                      MAGISTRATE
                                          *

                          COMPLAINT
                                               1.

      The petition of JARMAINE BRAILEY, a resident and citizen of the full age of

majority residing in the State of Louisiana, son and dependent of the deceased

WILBERT OTIS, ROSS, III, represents:

                                              2.

      Jurisdiction is vested in this Court pursuant to 28 USC §1333. This petition is

brought under the Death on the High Seas Act (46 U.S.C. $ 30302), the Jones Act (46

U.S.C. § 30104), and the General Maritime Law.

                                              3.

      Venue is proper as the vessel upon which JARMAINE BRAILEY’S father was

working and killed., was injured, the F/V TERREBONNE BAY, which does business

along the Louisiana coastline including fishing in the waters of the Western District of

Louisiana.
Case 6:20-cv-01349-RRS-PJH Document 1 Filed 10/20/20 Page 2 of 4 PageID #: 2




                                           4.

      1.    Made defendants      herein are:    Alpha   Vessel   Co    LLC,    a   foreign

            corporation authorized to and doing business in the State of Louisiana with

            a registered agent at CT Corporation System, 3867 Plaza Tower Dr., Baton

            Rouge, LA 70816;

      2.    JEB MORGAN, Captain of the F/V TERREBONNE BAY, a resident and

            full age of majority citizen residing within the State of Louisiana.

      3.    XYZ INSURANCE COMPANY, the liability insurer of ALPHA

            VESSELCO., LLC., and JEB MORGAN, in his capacity as Captain of the

            F/V TERREBONNE BAY.

                                           5.

      At all pertinent times JARMAINE BRAILEY’S father, WILBERT OTIS ROSS,

II., was a crewmember onboard the F/V TERREBONNE BAY.

                                           6.

      At all pertinent times the F/V TERREBONNE BAY was owned and operated by

Alpha Vessel Co LLC.

                                           7.

      On or about August 28, 2019, JARMAINE BRAILEY’S father, WILBERT OTIS

ROSS, III, was working as a fisherman on the F/V TERREBONNE BAY, and was
Case 6:20-cv-01349-RRS-PJH Document 1 Filed 10/20/20 Page 3 of 4 PageID #: 3




assigned to the Mate’s Purse Boat. On the date in question, the F/V TERREBONNE

BAY had just finished its first catch for the day, and the Purse Boats were being winched

back on to the F/V TERREBONNE BAY, and were secured by the bow cable on the

boat. While the Purse Boats were being winched petitioner was sitting on the bunk pile

and wearing his personal protective equipment, when suddenly CAPTAIN JEB

MORGAN put the F/V TERREBONNE BAY at full speed. The net on the Purse Boat

started falling off the back of the boat, catching petitioner’s father, as it did so, and

dragged him into the water. He could not get himself free from the net that now

surrounded him, he suffered, fought for his life, and eventually drowned to death.

                                             8.

       The death of Petitioner’s father, WILBERT OTIS ROSS, III, was caused by the

fault of the defendants and the unseaworthiness of the vessel in the following non-

exclusive respects:

       1.     Negligently causing and allowing petitioner to become injured;

       2.     Negligently causing, allowing and permitting the vessel to be in a

              dangerous, defective and hazardous condition;

       3.     Failure to have a properly trained crew;

       4.     Failure to provide proper equipment and/or personnel to complete the

              assigned task;

       5.     Failure to provide petitioner with a safe place to work;
       6.     Failure to exercise due care under the circumstances;

       7.     Failure to wait until the Purse Boats and crew were properly loaded;
Case 6:20-cv-01349-RRS-PJH Document 1 Filed 10/20/20 Page 4 of 4 PageID #: 4




      8.     Any other fault or unseaworthiness that may be proven at trial.

                                               9.

      By reason of the negligence and unseaworthiness set forth in the above

paragraphs, petitioner’s father, WILBERT OTIS ROSS, III, drowned to death, but only

after he suffered psychological trauma, and fear and fright of imminent drowning and

death. Petitioner, JARMAINE BRAILEY, received, financial, mental, emotional, and

spiritual support from his later father, WILBERT OTIS ROSS, III.

                                              10.

      Petitioner demands a trial by jury.


                                            Respectfully submitted,

                                            /s/Tonya S. Johnson
                                            GARRON M. JOHNSON, ESQ. (#26940)
                                            TONYA S. JOHNSON, ESQ. (#26512)
                                            3 Rosedown Ct
                                            New Orleans LA, 70131
                                            Phone: (504) 296-6159
                                            Email: gmjlawyer@gmail.com


PLEASE SERVE:

ALPHA VESSELCO., LLC.
THROUGH ITS AGENT FOR SERVICE OF PROCESS
CT CORPORATION
3867 PLAZA TOWER DRIVE
BATON ROUGE, LOUISIANA 70816

JEB MORGAN, CAPTAIN OF THE F/V TERREBONNE BAY
1299 MARSHALL STREET
CAMERON, LOUISIANA 70631
